982 F.2d 526
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James Lee SULLIVAN, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 92-2319NE.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 24, 1992.Filed:  January 4, 1993.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
James Lee Sullivan appeals the district court's order denying his 28 U.S.C. § 2255 motion to vacate his concurrent sentences for bank burglary and bank larceny.  We affirm.


2
Sullivan contends the district court should have suppressed his confession.  The district court concluded Sullivan raised this contention on direct appeal, and thus, could not relitigate it in a § 2255 motion.  We agree.   See Dall v. United States, 957 F.2d 571, 573 (8th Cir. 1992) (per curiam) (claims raised on direct appeal may not be relitigated in § 2255 motion).


3
Sullivan also contends he received ineffective assistance of counsel for several reasons.  After carefully reviewing the record, we agree with the district court that Sullivan's allegations are conclusory and unsupported by facts entitling him to an evidentiary hearing.   See Larson v. United States, 905 F.2d 218, 220-21 (8th Cir. 1990).


4
Thus, the district court properly denied Sullivan's § 2255 motion.  We affirm.